TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00582-CV



                          The University of Texas at Austin, Appellant

                                                   v.

                                      Robert Hayes, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
             NO. 279814, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The University of Texas at Austin, appellant, has filed an unopposed motion to

consolidate two appeals that it has filed, No. 03-06-00581-CV and No. 03-06-00582-CV, which

challenge, respectively, the trial court’s grant of partial summary judgment related to the University’s

sovereign immunity defense and the trial court’s order denying the University’s plea to the

jurisdiction and motion to dismiss based on a waiver of immunity. Both orders were issued on the

same day from the same judge. We agree that judicial economy is best served by considering these

two, related matters collectively and, therefore, consolidate cause No. 03-06-00582-CV into No. 03-

06-00581-CV.
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Consolidated

Filed: October 27, 2006




                                              2